Exhibit 10.1
 
 


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made and entered into as of
February 15, 2015, by and between David Ide, an individual (the “Consultant”),
and GlyEco, Inc., a Nevada corporation (the “Company”).


RECITALS


Company is a green chemistry company focused on recycling glycol. Company wishes
to engage Consultant, and Consultant desires to serve, as the Company’s interim
Chief Executive Officer and President of the Company.


TERMS


Company and Consultant (individually “Party” and collectively “Parties”) hereby
agree to the following terms:


1.           Engagement.  Subject to the terms and conditions of this Agreement,
Company hereby engages Consultant, and Consultant hereby accepts such
engagement, as an independent contractor of the Company to perform the Services
defined below.
 
 
2.           Consulting Services. Consultant shall hold the positions of interim
Chief Executive Officer and President. Consultant shall have the duties,
authorities, and responsibilities ascribed to such positions in the Company’s
Amended and Restated Bylaws.  Consultant shall report directly to the Company’s
Board of Directors.


3.           Compensation.  In consideration of Consultant’s full performance of
the Services during the Term (as defined below), Company will pay Consultant the
compensation outlined in Exhibit A attached hereto.


4.           Term of Engagement.  Consultant’s engagement shall commence on
February 1, 2015 (“the Effective Date”) and continue for a term of twelve (12)
months (the “Term”). Thereafter, Consultant’s engagement may be extended by a
written agreement signed by the Parties. The Parties agree to meet at the end of
initial six (6) months to review progress and responsibilities for the remaining
engagement term.


5.           Expenses. Company will reimburse Consultant for expenses incurred
during Consultant’s performance of the Services. Consultant shall submit
documentation itemizing any expenses incurred on a frequent basis.


6.           Ownership of Inventions.  Consultant agrees and acknowledges that
all discoveries, concepts, and ideas, including, without limitation,
improvements, processes, know-how, methods, apparatuses and formulae, and any
notes, records, drawings, and designs related thereto (collectively, the
“Inventions”), whether patentable or copyrightable (or in any way protectable as
intellectual property) which are conceived, made, or discovered by Consultant,
solely or in collaboration with others, or which become known to Consultant by
means of any undertaking, investigation, or experiment arising out of or
relating to Consultant’s responsibilities as a consultant or agent of Company
during the period of this Agreement are the sole property of Company. In
addition, any Inventions which constitute copyrightable subject matter are
“works made for hire” as that term is defined in the United States Copyright
Act. Consultant will assign (or cause to be assigned), and does hereby assign
fully to Company, all Inventions and any copyrights, patents, moral rights,
trademarks, or other intellectual property rights relating thereto. Consultant
will assist Company, or its designee, at Company’s expense, in every proper way
to obtain, secure, maintain, extend, and enforce Company’s rights in the
Inventions and any copyrights, patents, moral rights, trademarks, or other
intellectual property rights relating thereto in any and all countries,
including, without limitation, the disclosure to Company of all pertinent
information and data with respect to the Inventions, the execution of all
applications, specifications, oaths, assignments, and all other instruments
which Company will deem necessary or advisable in order to apply for and obtain,
secure, maintain, extend, and enforce such rights and in order to assign and
convey to Company, its successors, assigns, and nominees the sole and exclusive
right, title, and interest in and to the Inventions, and any copyrights,
patents, moral rights, trademarks, or other intellectual property rights
relating thereto. Consultant’s obligation to execute, or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers will
continue after the expiration or termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Confidentiality.


7.1   Definition of Confidential Information.  Confidential information,
includes, but is not limited to patents, trade secrets, information protected by
copyright, and other proprietary information of or used by the Company, any of
its subsidiary or parent corporations or related entities, or the Company’s
agents, including without limitation, any financial and technical information,
information relating to acquisition targets, markets, products, services,
formulas, processes, techniques, practices, procedures, designs, research, data,
plans, ideas, know-how, and information about customers, suppliers and business
relationships, which information may be of value to a competitor.


7.2   Use of Confidential Information.  Consultant agrees (i) to keep
Confidential Information confidential and not to discuss or disclose it to
anyone other than appropriate Company personnel or their designees, except as
compelled by law pursuant to a final order of a court of competent jurisdiction,
in which case Consultant must first notify Company and seek confidential
treatment of the Confidential Information before disclosure, (ii) not to use any
Confidential Information for any reason or purpose other than to perform the
Services rendered to Company under this Agreement, and (iii) to take all
reasonably necessary and appropriate efforts to safeguard the Confidential
Information from disclosure to any person or entity other than Company and its
subsidiaries. Consultant’s obligations under this Agreement with respect to the
Confidential Information will survive the expiration or termination of this
Agreement and will continue for as long as the Company’s information remains
Confidential Information


7.3   Exceptions to Confidential Information.  Consultant may disclose
Confidential Information if the information (i) is or later becomes available to
the public through no breach of this Agreement by Consultant, or (ii) is
communicated pursuant to an order by court or government agency.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Non-Solitication. As further inducement for Company to enter into
and perform under this Agreement, Consultant will not, during the term of this
Agreement and for a period of six (6) months following the expiration or
termination of this Agreement: (a) hire any employee or independent contractor
of Company; (b) induce or attempt to induce, directly or indirectly, any
employee of Company to leave his or her employment with Company; (c) interfere,
in any way, with the relationship between Company and its employees; (d) induce
or attempt to induce any customer, supplier, licensee, or business relation of
Company to cease doing business with Company, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
Company; or (e) solicit, directly or indirectly, either for himself or any other
person or entity, the business of any person or entity known to Consultant or
reasonable believed by Consultant to be a customer of Company, whether or not
Consultant had personal contact with such person or entity.


9.           Non-Compete.  During the term of this Agreement and for a period of
six (6) months following the expiration or termination of this Agreement,
Consultant will not, without Company’s prior written consent, directly or
indirectly: (i) own, have an interest in (other than as a less than 5.0% equity
owner of any person or entity traded on any national, international, or regional
stock exchange or in the over-the-counter market), operate, join, control, or
participate in, or be connected with as an officer, employee, partner,
consultant, or otherwise with, any person or entity having, selling, marketing,
manufacturing, exploiting, producing, or developing any products, services, or
technology related to the business of the Company; or (ii) in any matter compete
with, or become involved in any competitor of, Company anywhere within the
“Restrictive Area.”  Restrictive Area means anywhere within the Eastern United
States; provided, however, if a court determines such a geographic scope is
unenforceable, the Restricted Area shall be anywhere within the Northeastern
United States; provided, however, if a court determines such a geographic scope
is unenforceable, the Restricted Area shall be anywhere within the State of New
Jersey.
 
10.           Indemnification.  Consultant will indemnify Company and its
parents, affiliates, officers, directors, stockholders, employees, and agents
from and against any losses, costs, fees, or expenses suffered or incurred by
Company or its parents, affiliates, officers, directors, stockholders,
employees, and agents arising out of or relating to: (a) a breach of any term or
condition of this Agreement by Consultant or the inaccuracy of any
representation of Consultant set forth in this Agreement; (b) Consultant’s
failure to pay any employment related taxes when due or to properly withhold
such taxes; or (c) the characterization by any governmental entity or other
third party that the legal status of the relationship between Company and
Consultant is anything other than that of an independent contractor
relationship.  Company will indemnify Consultant from and against any losses,
costs, fees, or expenses suffered or incurred by Consultant arising out of or
relating to a breach of any term or condition of this Agreement by Company or
the inaccuracy of any representation of Company set forth in this Agreement.
Company will also indemnify Consultant for any liability arising in connection
with Consultant’s performance of his assigned duties, authorities, and
responsibilities via the Company’s directors and officers’ liability insurance
policy.
 
 
 

--------------------------------------------------------------------------------

 

 
11.           Termination.


a. Termination for Cause.  This Agreement may be terminated by either party in
the event that the other party breaches any term or condition of this Agreement
and such breach is not cured within thirty (30) days after written notice is
given to the other party specifying the breach.  In the event of termination for
cause the Company will be obligated to compensate Consultant fees through the
effective date of termination.
 
b. Termination Without Cause.  This Agreement may be terminated by Company
without cause, at any time during the term hereof hereof, by providing thirty
(30) days prior written notice to Consultant. In the event of termination the
remainder of monthly fees will remain in effect and payable through the
remainder of the current year of the contract.  Company will remain obligated to
pay any bonus earned through termination of agreement.
 
c. Termination on Death or Disability.  In the event of death, disability, or
other incapacity of Consultant resulting in the inability of Consultant to
perform the Services hereunder, this Agreement may be terminated by Company by
providing three (3) days written notice, and all fees due Consultant hereunder
through the effective date of termination shall be paid to Consultant or his
estate as the case may be.  For purposes of this Agreement, Consultant shall
become “disabled” when he is unable by reason of injury, sickness or disease to
perform any duty required of him pursuant to this Agreement for a period of
sixty (60) consecutive days, as determined by Company in its sole discretion.
 
d. Bankruptcy.  Either party may terminate this Agreement immediately in the
event the other party becomes insolvent, files for voluntary bankruptcy or has
involuntary bankruptcy proceedings filed against it, or makes an assignment for
the benefit of creditors.
 
e. Obligations Upon Termination.  Upon termination or expiration of this
Agreement, Consultant shall deliver to Company, upon the effective date of
termination, all manuals, letters, notes, notebooks, reports and all other
materials in the possession of or under the control of Consultant, and all
products or property of Company in possession of or under the control of
Consultant, including, but not limited to, any and all confidential information;
work product and intellectual property.
 
12.           Remedies.  The rights and remedies of Section 10 are not exclusive
and are in addition to any other rights and remedies each Party may have in law
or in equity.


13.           Injunctive Relief.  In the event Consultant violates any of the
restrictions contained in this Agreement, it is agreed and acknowledged that
Company will suffer irreparable harm for which an adequate remedy at law does
not exist and, therefore, Company will be entitled to preliminary and permanent
injunctive relief, as well as damages and an equitable accounting of all
earnings, profits, and other benefits arising from such violation, which right
will be cumulative and in addition to any other rights or remedies to which
Company may be entitled.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Miscellaneous.


14.1   Independent Contractor.  Nothing herein shall be construed to create an
employer-employee relationship between Company and Consultant. Consultant is an
independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 3 shall be
the sole consideration due Consultant for the services rendered hereunder. It is
understood that the Company will not withhold any amounts for payment of taxes
from the compensation of Consultant hereunder. Consultant will not represent to
be or hold herself out as an employee of the Company.  Consultant agrees to pay
all taxes, including self-employment taxes, and to indemnify the Company in the
event the Company is required to pay any such taxes on behalf of the Consultant.
 
14.2   No Implied Waiver.  A Party’s failure to strictly comply with a term of
this Agreement will not be considered an implied wavier of that term.
 
14.3  Entire Agreement.  This writing constitutes the complete and final
agreement between Parties and will not be changed or modified except by a
writing signed by all Parties to this Agreement.  This Agreement will supersede
all prior negotiations or agreements, whether written or oral.
 
14.4  Exhibits, Schedules, and Recitals.  The recitals and all exhibits attached
to this Agreement are hereby incorporated into this Agreement.
 
14.5   Successors and Assigns.  This Agreement will be binding on the Company
and Consultant and each of their successors and assigns.
 
14.6   Notice.  Except as otherwise provided in this Agreement, all notices will
be in writing and will be considered effective when sent to the other Party by
facsimile, e-mail, certified mail, or hand delivery.
 
TO CONSULTANT:                            David Ide
                                4802 E. Ray Rd., Ste. 23-408
Phoenix, AZ 85044
 
TO COMPANY:                                   GlyEco, Inc.
                                                                4802 E. Ray Rd.,
Ste. 23-408
Phoenix, AZ 85044
 
14.7   Survival.  Sections 5, 6, 7, 8, 9, 11, 12, and 13 will survive the
expiration or termination of this Agreement in accordance with their terms.
 
 
 

--------------------------------------------------------------------------------

 
 
14.8   Severability.  If one or more provisions of this Agreement are declared
illegal or unenforceable, such provision(s) shall not affect the validity or
enforceability of the other provisions.
 
14.9   Governing Law; Forum.  The laws of the State of Arizona will govern all
matters under this Agreement, notwithstanding any Arizona or other
conflict-of-law provisions to the contrary.  Exclusive jurisdiction of and venue
for any legal action between the Parties will be in the state and federal courts
serving Maricopa County, Arizona. 
 
14.10   Counterparts.  This Agreement may be executed in any number of
counterparts, or by use of faxed counterpart signature pages, each of which
shall be an original, but all of which together shall constitute one instrument.
 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




COMPANY


GlyEco, Inc.


By: ____________________________
Name: Dwight Mamanteo
Title: Chairman




CONSULTANT


By: ____________________________
Name: David Ide, an individual


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


COMPENSATION


Consultant will receive the following compensation for performing the Services
during the Term of this Agreement:


·  
Cash compensation of $15,000 per month of which 50% will be paid in cash and 50%
will be paid in restricted stock, which restricted stock shall be priced at the
closing price of the Company’s common stock on the last trading day of each
month; and



·  
Equity compensation of $90,000 worth of restricted stock, according to the
following terms:



o  
The equity compensation shall be priced according to the closing price of the
Company’s common stock on the day after the Effective Date of this Agreement;
and



o  
The equity compensation shall vest 100% upon the Company attaining EBITDA
positive results by August 1, 2015. The EBITDA calculation to be used shall be
earnings before interest expense, taxes, depreciation, amortization, non-cash
based compensation, and non-recurring one-time expenses. Non-recurring one-time
expenses are to be determined in the discretion of the Company’s Compensation
Committee.